DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 4/1/21:
Claims 1, 2, 6 – 18 and 21 - 25 are pending in the application.  
Claims 1, 10 and 11 have been amended.  
Claims 21 - 25 are newly added.  
Claims 1, 2, 6 – 18 and 21 - 25 are currently under examination.  
Claims 3 – 5, 19 and 20 are cancelled.  
The rejections under 35 U.S.C. 102 and 103 are withdrawn due to amendment for claims 1, 2 and 6 – 18.  
Claim 21 is rejected under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060051394 to Moore et al. hereinafter “Moore”.  

Moore is directed to biodegradable processable and preferably thermoplastic polyurethanes for use in biomedical applications [0001].  

Regarding claim 21, Moore teaches that, in one embodiment, the biodegradable biocompatible polyurethanes are utilized for stent coatings in the treatment of coronary heart disease [0045].  The polyurethanes may incorporate biological and inorganic components to create certain physical characteristics [0037].  The polyurethanes which form the biodegradable biocompatible scaffold which may be porous.  The polyurethanes may comprise porogens like gelatin beads [0037].  These porogens provide a porous structure when removed.  The pores range in size from 100 – 500 microns [0040].  Therefore, it would have been obvious to the skilled artisan to include a porogen into a biocompatible and biodegradable polyurethane which is then coated on the surface of a stent as it is directly taught by Moore.  

Allowable Subject Matter

Claims 1, 2 and 6 – 18 are allowed.  

Claims 22 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2 and 6 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10624997. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application totally encompass those of ‘997.  

The claims of both the ‘997 patent and the present application are drawn to uncured elastomer/porogen mixtures comprising an elastomer and a porogen composition where the porogen composition comprises  a core material and a shell material, where the shell has a lower melting point than that of the core and where the core comprises at least two compounds.  The main difference in claim 1 is that the elastomer of the ‘997 patent is limited to non-silicone compounds by the addition of a Markush group.  

Response to Arguments

Applicant’s arguments/amendments, see amendments, filed 4/1/21, with respect to claims 1, 2, and 6 - 18 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections of claims 1, 2 and 6 - 18 has been withdrawn. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached at 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										4/23/21


/PETER A SALAMON/Primary Examiner, Art Unit 1765